Exhibit 10.2 WAIVER AND CONSENT AGREEMENT This WAIVEr and Consent AGREEMENT (this “ Waiver ”), dated as of December 11,2015, to the Credit Agreement referenced below is by and among Ignite Restaurant Group, Inc., a Delaware corporation (“ Borrower ”), the Lenders party hereto (the “ Consenting Lenders ”), and Credit Suisse AG, (the “ Administrative Agent ”) in its capacity as Administrative Agent pursuant to the Credit Agreement referenced below. RECITALS: WHEREAS, the Borrower, the Administrative Agent, and the Lenders that from time to time became a party thereto entered into that certain CREDIT AND SECURITY AGREEMENT dated as of August 13, 2014 (as amended, restated, supplemented, or otherwise modified from time to time, the “ Credit Agreement ”); and WHEREAS, pursuant to Section 2.8 of the Credit Agreement, the Borrower has provided timely, written notice to the Administrative Agent that Borrower desires to make a voluntary prepayment of the Term Loan in an aggregate amount equal to $35,000,000 of the principal amount of the outstanding Term Loan on or prior to December 11, 2015 (the “ Prepayment ”); and WHEREAS, pursuant to Section 2.8(a)(iv) of the Credit Agreement, such voluntary prepayment of the Term Loan would be subject to a prepayment penalty equal to the present value of the required interest payments not yet made on the principal amount of the Term Loan so prepaid that but for such prepayment would have been payable through the Term Loan Maturity Date (the “ Prepayment Premium ”); and WHEREAS, the Borrower has requested a one-time: (i) waiver of Borrower’s compliance with Section 2.8(a)(iv) of the Credit Agreement; and (ii) solely in connection with the Prepayment, modification of such Prepayment Premium to 0.5% of the amount of the Prepayment (the “ New Prepayment Premium ”); NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the parties hereto, the parties hereto hereby agree as follows: Section1.
